UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2455


ENCARNACION AMAYA-LEMUS,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 27, 2019                                  Decided: September 10, 2019


Before DIAZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alfred Lincoln Robertson, Jr., ROBERTSON LAW OFFICE, PLLC, Alexandria, Virginia,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony P. Nicastro, Assistant
Director, Linda Y. Cheng, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Encarnacion Amaya-Lemus, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his motion to reopen and rescind his in absentia

removal order. We have reviewed the administrative record and the Board’s order and find

no abuse of discretion. See 8 C.F.R. § 1003.23(b) (2019). We therefore deny the petition

for review for the reasons stated by the Board. * See In re Amaya-Lemus (B.I.A. Nov. 6,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




      *
        We lack jurisdiction to consider claims raised for the first time on appeal on the
ground that Amaya-Lemus failed to exhaust his administrative remedies before the Board.
See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631, 638-40 (4th Cir.
2008).

                                            2